Per Curiam.
Defendant was convicted .of grand larceny, and appealed from an order denying a new trial. A careful consideration of the record leads to the conclusion that no errors were committed on the trial, the instructions to the jury are not open to criticism, but a majority of the court are of opinion that the evidence of the criminal intent is so far doubtful as to require in the interests of justice the submission of the question to another jury. We therefore reverse the order appealed from and remand the cause for a new trial.
Order reversed.